United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chestnut Hill, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bruce S. Lipsey, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-676
Issued: October 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 9, 2009 appellant, through his representative, filed a timely appeal from the
June 13, 2008 merit decision of an Office of Workers’ Compensation Programs’ hearing
representative, who affirmed the offset of his schedule award against a third-party recovery
surplus. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of the case.1
ISSUE
The issue is whether appellant’s February 4, 2008 schedule award for the period June 5,
2006 to April 28, 2007 should be considered a refundable disbursement or a future payment of
compensation.

1

See William H. Duff, 26 ECAB 26 (1974) (the Board has jurisdiction in third-party matters where appellant
contends that he is entitled to receive a greater amount of compensation benefits than the Office paid).

FACTUAL HISTORY
On March 18, 2005 appellant, then a 54-year-old letter carrier, sustained an injury in the
performance of duty when, while delivering mail, a flagstone step gave way on a customer’s
front stairway and he fell down the stairs. The Office accepted his claim for sprain/strain
shoulder/arm unspecified, sprain/strain of neck, sprain/strain lumbar region and contusion of the
knee. Appellant received compensation for temporary total disability on the periodic rolls. On
August 2, 2005 he underwent a right shoulder distal clavicle excision, acromioplasty and rotator
cuff repair. Appellant returned to full-time work on November 26, 2005.
On June 5, 2006 Dr. Leo J. Troy, an attending Board-certified orthopedic surgeon, found
that appellant had achieved a medical end result with respect to his shoulder. He provided a
rating of permanent impairment. On June 12, 2006 appellant filed a claim for a schedule award.
On August 24, 2006 Dr. Troy clarified that June 5, 2006 was the date of maximum medical
improvement.
On February 26, 2007 appellant’s representative inquired about the status of the schedule
award claim, as the Office had all the information it needed with Dr. Troy’s August 24, 2006
report. He inquired again on April 24, 2007, asking when the schedule award would be
effective.
Appellant received a third-party recovery arising from his March 18, 2005 fall. On
May 25, 2007 his representative completed a Form EN1108, statement of recovery. Appellant’s
representative refunded the Office two-thirds of the compensation paid at that time.2
On February 4, 2008 the Office granted a schedule award for a 15 percent impairment of
appellant’s right upper extremity. The period of the award was June 5, 2006 to April 28, 2007
and the award totaled $27,999.76. The decision noted: “As you currently have a third[-]party
recovery surplus of $44,672.58 present on your case, the entitlement noted in line [seven] above
[$27,999.76] will be deducted from such surplus. You are not entitled to any payment at this
time.”
Appellant’s representative requested a review of the written record by an Office hearing
representative. He argued that the Office’s delay caused the schedule award to be treated as a
future benefit under the Statement of Recovery, which meant appellant received nothing because
it was fully offset against the surplus. The representative argued that it was not a future benefit
because appellant’s entitlement accrued during the period of the schedule award and well before
the resolution of the third-party case. He asked that the award be considered an Office
disbursement, against which the Government allowance for representative fees would apply.
In a decision dated June 13, 2008, the Office hearing representative affirmed the
February 4, 2008 schedule award and the offset against appellant’s third-party recovery surplus.
She found that the offset was mandatory. The hearing representative also found no provision

2

Line 14 of the Statement of Recovery showed $33,570.42 in refundable Office disbursements, one-third of
which appellant was entitled to retain for representative’s fees.

2

allowing the retroactive revision of the Statement of Recovery to include a schedule award
issued after the third-party settlement.
LEGAL PRECEDENT
If an injury for which compensation is payable is caused under circumstances creating a
legal liability in a person other than the United States to pay damages and a beneficiary entitled
to compensation from the United States for that injury receives money or other property in
satisfaction of that liability as a result of suit or settlement by him or in his behalf, the
beneficiary, after deducting therefrom the costs of suit and a reasonable representative’s fee,
shall refund to the United States the amount of compensation paid by the United States and credit
any surplus on future payments of compensation payable to him for the same injury. If
compensation has not been paid to the beneficiary, he shall credit the money or property on
compensation payable to him by the United States for the same injury.3
The refundable disbursements of a specific claim consist of the total money paid by the
Office from the Employees’ Compensation Fund with respect to that claim to or on behalf of the
Federal Employees’ Compensation Act beneficiary, less charges for any medical file review
done at the request of the Office and certain medical examinations.4
ANALYSIS
On appeal, appellant’s representative contends that the Office’s delay in issuing the
schedule award cost appellant a monetary benefit because it became a future benefit instead of a
present distribution. He argues that appellant is entitled to receive the full amount of the
schedule award granted, from which he would then give the Office the refund it is owed under
the EN1108 worksheet.
Treating the schedule award as a present or refundable distribution on Line 14 of the
EN1108 form would allow appellant to retain one-third of the award or $9,333.25, for
representative’s fees. However, that is not the standard for determining whether appellant’s
February 4, 2008 schedule award should be considered a refundable disbursement or a future
payment of compensation. The statute states that appellant shall refund to the United States the
amount of compensation “paid” by the United States and regulations define refundable
disbursements as the total money “paid” by the Office. The Office had paid no schedule award
when his representative completed the EN1108 form on May 25, 2007. So no schedule award
may be considered a refundable disbursement. The plain meaning of the statute and
implementing regulations requires the Office to consider the February 4, 2008 schedule award a
future payment of compensation payable to appellant for the same injury.
As to any delay in adjudicating the schedule award claim, the Board has set no time by
which the Office must issue a decision. Even if the delay in this case was unreasonable, the
statutory language and definition of refundable disbursements do not permit a schedule award
3

5 U.S.C. § 8132.

4

20 C.F.R. § 10.714.

3

not actually paid to be included on Line 14 of the EN1108 form. Therefore, this is regardless of
the period of entitlement.
The Board has held that if an employee has a surplus from a third-party recovery at the
time the Office pays a schedule award, the amount of the award should be credited against the
surplus.5 In Darlene Blocker,6 the employee received a third-party recovery and, on
September 12, 2003, her representative forwarded a check reimbursing the Office for
disbursements. Six days later, on September 18, 2003, the Office issued a schedule award.
Noting that the employee had a surplus from her third-party recovery “at the time the schedule
award was paid to her on September 18, 2003,” the Board held that the amount of the schedule
award should have been credited against the surplus.
In the case of Richard J. Maher,7 the employee received a third-party recovery and his
representative repaid the Office for disbursements. The Office acknowledged receipt of the
reimbursement check on March 5, 1986. Subsequently, a schedule award was issued on
December 12, 1990 the period of which ran from February 1 to November 30, 1983. It did not
matter that the entire period of the schedule award fell prior to 1986. At the time the Office paid
the schedule award in 1990, the employee had a third-party recovery surplus. The Board held
that, under section 8132 of the Act it was mandatory for the Office to offset the amount payable
as a schedule award against the third-party recovery surplus. The Board noted that neither the
Office nor the Board has the authority to enlarge or modify the terms of the Act.
Appellant’s representative argues that appellant should, at the very least, be allowed to
take advantage of the lien reduction as applied to the gross recovery because the schedule award
was not a future benefit. This appears to be the same argument the employee made in
John S. Abany.8 The employee correctly contended that, if the Office had issued his schedule
award prior to the receipt of the third-party recovery, it would have become part of the total
Government lien, and the greater the Government lien, the greater the amount he would be
entitled to retain as the Government allowance for representative’s fees. He argued that he
should not be penalized simply because the Office issued the schedule award after distribution of
the third-party recovery. The Board held that the language of the statute made clear that a
reasonable representative’s fee is allowed only at the time of distribution of the third-party
recovery and that neither section 8132 nor any other section of the Act allowed an employee a
reasonable representative’s fee proportionate to each offset made against the third-party recovery
surplus, regardless of the nature of the offset. The Board again noted that there was no authority
to enlarge or modify the terms of the Act.
5

Thomas P. Murray, 51 ECAB 630 (2000). The employee’s representative sent the Office a check for
disbursements on March 15, 1995. The employee filed a schedule award claim on June 22, 1995. Two years later
he received a schedule award. As the employee had “at the time the schedule award was paid to him” a surplus from
his third-party recovery, the Board held that the amount of the schedule award should have been credited against the
surplus.
6

Docket No. 05-1008 (issued October 6, 2005).

7

42 ECAB 902 (1991).

8

Docket No. 88-1186 (issued May 18, 1989).

4

The terms of the Act are controlling. Appellant’s February 4, 2008 schedule award must
be considered a future payment of compensation payable to him for the same injury and must be
offset against his existing third-party recovery surplus. The Board will affirm the Office hearing
representative’s June 13, 2008 decision.
CONCLUSION
The Board finds that appellant’s February 4, 2008 schedule award, for the period June 5,
2006 to April 28, 2007, should be considered a future payment of compensation.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

5

